Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 1 of 32 PageID 1142




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

    MICHELLE IRIZARRY, VALERIE
    WILLIAMS, JOANNE NIXON, JOANNE
    ROBINSON, and BRANDON LITT,

                    Plaintiffs,

    vs.                                               CASE NO.: 6:19-cv-268-Orl-37EJK

    ORLANDO UTILITIES COMMISSION;
    LENNAR CORPORATION; LENNAR
    HOMES, LLC; U.S. HOME CORPORATION;
    AVALON PARK GROUP MANAGEMENT,
    INC., D/B/A AVALON PARK GROUP;
    BEAT KAHLI; BORAL RESOURCES, LLC;
    and PREFERRED MATERIALS, INC.,

                    Defendants.
                                                      /

                  DEFENDANTS, LENNAR CORPORATION AND U.S. HOME
                      CORPORATION’S ANSWER, DEFENSES AND
                       AFFIRMATIVE DEFENSES TO PLAINTIFFS’
                        AMENDED CLASS ACTION COMPLAINT

             Defendant Lennar Corporation (“Lennar”) and U.S. Home Corporation (“US Home”

    and together with Lennar Corporation (“Lennar Defendants”)),1 files its Answer, Defenses,

    and Affirmative Defenses to Plaintiffs’ Amended Class Action Complaint (“Amended

    Complaint”), and state as follows:

                                         INTRODUCTION

             1.     Denied.

             2.     Denied.


    1
        All claims against Lennar Homes, LLC have been dismissed. (Docs. 57, 79).
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 2 of 32 PageID 1143




              3.    Denied.

              4.    Denied.

              5.    Denied.

              6.    Denied.

              7.    Denied.

              8.    Denied.

              9.    Without knowledge as to the conduct of, or agreements between OUC and

    Boral. The remaining allegations are denied.

              10.   Without knowledge as to the operations of Preferred Materials. The remaining

    allegations are denied.

              11.   Denied.

              12.   Denied.

              13.   Denied.

              14.   Denied.

              15.   Without knowledge as to the conduct of OUC, Boral, and Preferred Materials.

    The remaining allegations are denied.

              16.   Without knowledge as to any testing of groundwater beneath the Stanton

    Power Plant. The remaining allegations are denied.

              17.   Denied.

              18.   Without knowledge as to the conduct of OUC. The remaining allegations are

    denied.

              19.   Denied.



                                                   2
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 3 of 32 PageID 1144




                                               PARTIES

                                               Plaintiffs

           20.     The Lennar Defendant admit that the named Plaintiffs own property in the

    area defined as the “Class Area” in the Amended Complaint, but deny that this action is

    appropriate for class certification or any form of class treatment.

           21.     The Lennar Defendants admit that Michelle Irizarry owns property at 14851

    Hawksmoor Run Circle, Orlando, Florida. The remaining allegations are denied.

           22.     The Lennar Defendants admit that Valerie Williams owns property at 14701

    Chadbury Court, Orlando, Florida. The remaining allegations are denied.

           23.     The Lennar Defendants admit that Joanne Nixon owns property at 14136

    Deljean Circle, Orlando, Florida and that Joanne Nixon owns property at 14701 Chadbury

    Court, Orlando, Florida. The remaining allegations are denied.

           24.     The Lennar Defendants admit that JoAnn Robinson owns property at 14162

    Tanja King Blvd., Orlando, Florida. The remaining allegations are denied.

           25.     The Lennar Defendants admit that Brandon Litt owns property at 10842

    Ellison Avenue, Orlando, Florida. However, Litt has dismissed all claims asserted by him in

    this litigation, including those of the putative Storey Park and Moss Park subclasses, against

    Lennar and Lennar Homes, LLC.

                                              Defendants

           26.     Without knowledge or information; therefore, denied.

           27.     Without knowledge or information; therefore, denied.




                                                    3
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 4 of 32 PageID 1145




            28.     The Lennar Defendants admit that Lennar Corporation is a publically traded

    Delaware corporation that is headquartered in Miami, Florida. The Lennar Defendants

    further admit that Lennar Corporation is the parent of U.S. Home Corporation. All

    allegations against Lennar Homes, LLC have been dismissed, and Lennar Homes, LLC is no

    longer a party to this action.

            29.     The Lennar Defendants admit that U.S Home is a Delaware corporation that

    constructed homes in the Stoneybrook East community. All remaining allegations in this

    paragraph are otherwise denied.

            30.     All allegations against Lennar Homes, LLC have been dismissed.

            31.     Admitted as to Lennar Corporation and U.S. Home. All allegations against

    Lennar Homes, LLC have been dismissed.

            32.     Lennar admits that it acquired U.S. Home in or about 2000. All remaining

    allegations contained in this paragraph are denied.

            33.     Denied.

            34.     Without knowledge or information; therefore, denied.

            35.     Without knowledge or information; therefore, denied.

            36.     Without knowledge or information; therefore, denied.

            37.     Without knowledge or information; therefore, denied.

            38.     Without knowledge or information; therefore, denied.

            39.     Without knowledge or information; therefore, denied.

            40.     Without knowledge or information; therefore, denied.

            41.     Without knowledge or information; therefore, denied.



                                                   4
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 5 of 32 PageID 1146




           42.     Without knowledge concerning the alleged conduct of Preferred Material

    regarding the manufacturing of concrete, and therefore denied. All remaining allegations

    contained in this paragraph are denied.

           43.     Without knowledge concerning the alleged operations of the Stanton Power

    Plant. The remaining allegations are denied.

           44.     Without knowledge or information; therefore, denied.

           45.     Without knowledge or information; therefore, denied.

                                  JURISDICTION AND VENUE

           46.     The Lennar Defendants admit that Plaintiffs filed this action in Circuit Court

    of Florida’s Ninth Judicial Circuit. The Lennar Defendants deny that the Circuit Court of

    Florida’s Ninth Judicial Circuit had jurisdiction over the claims asserted by Plaintiffs

    Irizarry, Nixon and Williams against the Lennar Defendants. All remaining allegations in

    this paragraph are denied.

           47.     The Lennar Defendants admit that Defendant OUC removed this action to

    federal district court. The cited statutes speak for themselves. All remaining allegations in

    this paragraph are denied.

           48.     The cited Act and statutory provision speak for themselves. All remaining

    allegations contained in this paragraph are denied.

           49.     Without knowledge or information; therefore, denied.

           50.     Denied.

           51.     Denied.

           52.     Without knowledge or information; therefore, denied.



                                                   5
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 6 of 32 PageID 1147




                                   FACTUAL ALLEGATIONS

           53.     Without knowledge or information; therefore, denied.

           54.     Without knowledge or information; therefore, denied.

           55.     Without knowledge or information; therefore, denied.

           56.     Without knowledge or information; therefore, denied.

           57.     Without knowledge or information; therefore, denied.

           58.     Without knowledge or information; therefore, denied.

           59.     Without knowledge or information; therefore, denied.

           60.     Without knowledge or information; therefore, denied.

           61.     Without knowledge or information; therefore, denied.

           62.     Without knowledge or information; therefore, denied.

           63.     Without knowledge or information; therefore, denied.

           64.     Without knowledge or information; therefore, denied.

           65.     Without knowledge or information; therefore, denied.

           66.     Without knowledge or information related to a “wind-rose” from the Orlando

    International Airport. The remaining allegations are denied.

           67.     Without knowledge as to industrial facilities near the purported Class Area.

    The remaining allegations are denied.

           68.     Denied.

           69.     Denied.

           70.     Without knowledge or information; therefore, denied.

           71.     Without knowledge or information; therefore, denied.



                                                  6
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 7 of 32 PageID 1148




           72.     Denied.

           73.     Without knowledge or information; therefore, denied.

           74.     Denied.

           75.     Denied.

           76.     Denied.

           77.     Without knowledge or information; therefore denied.

           78.     Denied.

           79.     Without knowledge or information; therefore, denied.

           80.     Without knowledge as to the conduct of the other Defendants. The Lennar

    Defendants deny the presence of any alleged Contaminants in the purported Class Area and

    further deny that their actions or omissions caused any alleged Contaminants to be present in

    the purported Class area.

           81.     Without knowledge or information; therefore, denied.

           82.     Without knowledge or information; therefore, denied.

           83.     Without knowledge or information; therefore, denied.

           84.     Without knowledge or information; therefore, denied.

           85.     Without knowledge or information; therefore, denied.

           86.     Without knowledge or information; therefore, denied.

           87.     Without knowledge or information; therefore, denied.

           88.     Denied.




                                                 7
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 8 of 32 PageID 1149




           89.    Without knowledge or information as to any air modeling of the Stanton

    Power Plant’s air emissions, the conduct of OUC, or the conduct of the Florida Department

    of Environmental Protection. The remaining allegations are denied.

           90.    Without knowledge or information as to groundwater sampling beneath the

    Stanton Power Plant. The remaining allegations are denied.

           91.    Denied.

           92.    Denied.

           93.    Without knowledge or information; therefore, denied.

           94.    Without knowledge or information; therefore, denied.

           95.    Without knowledge or information; therefore, denied.

           96.    Without knowledge or information; therefore, denied.

           97.    Without knowledge or information; therefore, denied.

           98.    Without knowledge or information; therefore, denied.

           99.    Without knowledge or information; therefore, denied.

           100.   Without knowledge or information; therefore, denied.

           101.   Without knowledge or information; therefore, denied.

           102.   Without knowledge or information; therefore, denied.

           103.   Without knowledge or information as to the transportation of ash though the

    purported Class Area. The remaining allegations are denied.

           104.   Without knowledge or information; therefore, denied.

           105.   Without knowledge or information as to the alleged conduct of Boral. The

    remaining allegations are denied.



                                                 8
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 9 of 32 PageID 1150




           106.   Without knowledge or information as to the alleged conduct of Boral. All

    remaining allegations are denied.

           107.   Without knowledge or information; therefore, denied.

           108.   Without knowledge or information; therefore, denied.

           109.   Without knowledge or information; therefore, denied.

           110.   Without knowledge or information; therefore, denied.

           111.   Without knowledge or information; therefore, denied.

           112.   Without knowledge or information; therefore, denied.

           113.   Without knowledge or information; therefore, denied.

           114.   Without knowledge or information; therefore, denied.

           115.   Without knowledge or information; therefore, denied.

           116.   Without knowledge or information; therefore, denied.

           117.   Denied.

           118.   Denied.

           119.   Admitted that U.S. Home Corp. was involved in the development of

    Stoneybrook East in Orange County. The remaining allegations are denied.

           120.   Denied.

           121.   Denied.

           122.   Denied.

           123.   Denied.

           124.   Without knowledge or information; therefore, denied.

           125.   Without knowledge or information; therefore, denied.



                                                9
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 10 of 32 PageID 1151




            126.    Without knowledge or information; therefore, denied.

            127.    All claims based on ownership of property in Storey Park have been

    dismissed. To the extent that this paragraph might be construed as related to other claims in

    this litigation, the allegations are denied.

            128.    All claims based on ownership of property in Storey Park have been

    dismissed. To the extent that this paragraph might be construed as related to other claims in

    this litigation, the allegations are denied.

            129.    All claims against Lennar Homes, LLC and claims related to Moss Park and

    Storey Park have been dismissed. To the extent that this paragraph might be construed as

    related to other claims in this litigation, the allegations are denied.

            130.    All claims against Lennar Homes, LLC and claims related to Moss Park and

    Storey Park have been dismissed. To the extent that this paragraph might be construed as

    related to other claims in this litigation, the allegations are denied.

            131.    Denied.

            132.    Denied.

            133.    All claims against Lennar Homes, LLC and related to Moss Park and Storey

    Park have been dismissed. To the extent that this paragraph might be construed as related to

    other claims in this litigation, the allegations are denied.

            134.    All claims against Lennar Homes, LLC and related to Moss Park and Storey

    Park have been dismissed. To the extent that this paragraph might be construed as related to

    other claims in this litigation, the allegations are denied.

            135.    Without knowledge or information; therefore, denied.



                                                     10
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 11 of 32 PageID 1152




           136.    Without knowledge or information; therefore, denied.

           137.    Without knowledge or information; therefore, denied.

           138.    Without knowledge or information; therefore, denied.

           139.    Without knowledge or information; therefore, denied.

           140.    Without knowledge or information; therefore, denied.

           141.    Denied.

           142.    Denied

           143.    Denied.

           144.    Denied.

           145.    The Lennar Defendants deny that the Stanton Power Plant has contaminated

    or harmed any properties or persons within the purported Class Area, and deny that there was

    any hazard to warn residents about. Moreover, the Lennar Defendants never sold the

    Plaintiffs any property and, therefore, had no duty to warn even if any such hazards existed.

           146.    Without knowledge or information; therefore, denied.

           147.    Without knowledge or information as to the alleged conduct of Preferred

    Materials. The remaining allegations are denied.

           148.    Denied.

           149.    Without knowledge or information; therefore, denied.

           150.    Without knowledge or information; therefore, denied.

           151.    Without knowledge or information; therefore, denied.

           152.    Without knowledge or information; therefore, denied.

           153.    Without knowledge or information; therefore, denied.



                                                  11
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 12 of 32 PageID 1153




           154.    Without knowledge or information; therefore, denied.

           155.    Without knowledge or information as to the alleged conduct of Prestige AB

    Ready Mix and Preferred Materials. The remaining allegations are denied.

           156.    Denied.

           157.    Denied.

           158.    Denied.

           159.    Denied.

           160.    Denied.

           161.    Denied.

           162.    Without knowledge or information; therefore, denied.

           163.    The Lennar Defendants deny that this action is appropriate for class

    certification or any form of class treatment. Otherwise, without knowledge or information;

    therefore, denied.

           164.    The Lennar Defendants deny that this action is appropriate for class

    certification or any form of class treatment. Otherwise, without knowledge or information;

    therefore, denied.

           165.    Without knowledge or information; therefore, denied.

           166.    Denied.

           167.    Without knowledge or information; therefore, denied.

           168.    Denied.

           169.    Denied.

           170.    Denied.



                                                12
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 13 of 32 PageID 1154




          171.   Denied.

          172.   Denied.

          173.   Denied.

          174.   Denied.

          175.   Denied.

          176.   Denied.

          177.   Denied.

          178.   Denied.

          179.   Denied.

          180.   Denied.

          181.   Without knowledge or information; therefore, denied.

          182.   Without knowledge or information; therefore, denied.

          183.   Without knowledge or information; therefore, denied.

          184.   Without knowledge or information; therefore, denied.

          185.   Without knowledge or information; therefore, denied.

          186.   Without knowledge or information; therefore, denied.

          187.   Without knowledge or information; therefore, denied.

          188.   Without knowledge or information; therefore, denied.

          189.   Without knowledge or information; therefore, denied.

          190.   Without knowledge or information; therefore, denied.

          191.   Without knowledge or information; therefore, denied.




                                              13
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 14 of 32 PageID 1155




           192.    Without knowledge or information as to paragraph 192 and all subparagraphs;

    therefore, denied.

           193.    Without knowledge or information; therefore, denied.

           194.    Without knowledge or information; therefore, denied.

           195.    Without knowledge or information; therefore, denied.

           196.    Without knowledge or information; therefore, denied.

           197.    Without knowledge or information; therefore, denied.

           198.    Without knowledge or information; therefore, denied.

           199.    Without knowledge or information; therefore, denied.

           200.    Without knowledge or information; therefore, denied.

           201.    Denied.

           202.    Without knowledge or information; therefore, denied.

           203.    Denied.

           204.    Without knowledge or information; therefore, denied.

           205.    Without knowledge or information; therefore, denied.

           206.    Without knowledge or information; therefore, denied.

           207.    Without knowledge or information; therefore, denied.

           208.    Without knowledge or information; therefore, denied.

           209.    Without knowledge or information; therefore, denied.

           210.    Denied.

           211.    Without knowledge or information; therefore, denied.

           212.    Without knowledge or information; therefore, denied.



                                                14
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 15 of 32 PageID 1156




          213.   Without knowledge or information; therefore, denied.

          214.   Without knowledge or information; therefore, denied.

          215.   Without knowledge or information; therefore, denied.

          216.   Without knowledge or information; therefore, denied.

          217.   Without knowledge or information; therefore, denied.

          218.   Without knowledge or information; therefore, denied.

          219.   Without knowledge or information; therefore, denied.

          220.   Without knowledge or information; therefore, denied.

          221.   Without knowledge or information; therefore, denied.

          222.   Without knowledge or information; therefore, denied.

          223.   Without knowledge or information; therefore, denied.

          224.   Without knowledge or information; therefore, denied.

          225.   Without knowledge or information; therefore, denied.

          226.   Denied.

          227.   Denied.

          228.   Without knowledge or information; therefore, denied.

          229.   Denied.

          230.   Without knowledge or information; therefore, denied.

          231.   Without knowledge or information; therefore, denied.

          232.   Without knowledge or information; therefore, denied.

          233.   Without knowledge or information; therefore, denied.

          234.   Denied.



                                              15
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 16 of 32 PageID 1157




           235.   Without knowledge or information; therefore, denied.

           236.   Without knowledge or information; therefore, denied.

           237.   Without knowledge or information; therefore, denied.

           238.   Without knowledge or information; therefore, denied.

           239.   Without knowledge or information; therefore, denied.

           240.   Without knowledge or information; therefore, denied.

           241.   Without knowledge or information; therefore, denied.

           242.   Without knowledge or information; therefore, denied.

           243.   Without knowledge or information; therefore, denied.

           244.   Denied.

           245.   Without knowledge or information; therefore, denied.

           246.   Without knowledge or information; therefore, denied.

           247.   Without knowledge or information; therefore, denied.

           248.   Without knowledge or information; therefore, denied.

           249.   Denied.

           250.   Without knowledge or information; therefore, denied.

                                    CLASS ALLEGATIONS

           251.   The Lennar Defendants deny that this action is appropriate for class

    certification or any form of class treatment. Otherwise, the Lennar Defendants are without

    knowledge or information; therefore, denied.




                                                   16
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 17 of 32 PageID 1158




           252.    The Lennar Defendants admit that Plaintiffs seek class certification, but the

    Lennar Defendants deny that this action is appropriate for class certification or any form of

    class treatment.

           253.    The Lennar Defendants admit that Plaintiffs seek class certification, but the

    Lennar Defendants deny that this action is appropriate for class certification or any form of

    class treatment.

           254.    The Lennar Defendants admit that Plaintiffs seek class certification, but the

    Lennar Defendants deny that this action is appropriate for class certification or any form of

    class treatment.

           255.    Denied.

           256.    Denied.

           257.    Denied.

           258.    Denied.

           259.    Denied.

           260.    Denied.

           261.    Denied.

           262.    Denied.

           263.    Denied.

                                          Applicable Law

           264.    The cited Act and statutory provision speak for themselves. Otherwise, the

    allegations contained in paragraph 264 are denied.




                                                 17
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 18 of 32 PageID 1159




           265.   The cited Act and statutory provision speak for themselves The Lennar

    Defendants deny Plaintiffs’ allegations and any purported liability under § 376.313.

    Otherwise, the allegations in paragraph 265 are denied.

           266.   The cited provision of Florida Statute speaks for itself.        The Lennar

    Defendants deny Plaintiffs’ allegations and any purported liability under § 376.313.

    Otherwise, the allegations in paragraph 266 are denied.

               COUNT I—STRICT LIABILITY UNDER FLORIDA STATUTE
                          § 376.3.3 AGAINST THE OUC

           267.   In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.

           268.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           269.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           270.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           271.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           272.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           273.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).




                                                 18
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 19 of 32 PageID 1160




           274.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           275.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           276.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           277.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           278.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           279.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           280.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           281.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           282.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           283.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           284.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).



                                                 19
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 20 of 32 PageID 1161




           285.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           286.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           287.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           288.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           289.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           290.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           291.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           292.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           293.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           294.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           295.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).



                                                 20
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 21 of 32 PageID 1162




           296.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           297.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           298.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           299.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           300.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           301.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           302.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           303.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           304.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           305.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           306.   The allegations in Count I are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).



                                                 21
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 22 of 32 PageID 1163




               COUNT II—INVERSE CONDEMNATION AGAINST THE OUC

           307.   In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.

           308.   The allegations in Count II are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           309.   The allegations in Count II are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           310.   The allegations in Count II are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           311.   The allegations in Count II are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

              COUNT III—STRICT LIABILITY UNDER FLORIDA STATUTE
                           § 376.313 AGAINST LENNAR

           312.   In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.

           313.   Denied.

           314.   Denied.

           315.   Denied.

           316.   Denied.

           317.   Denied.

           318.   Denied.

           319.   Denied.




                                                 22
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 23 of 32 PageID 1164




                COUNT III[2]—STRICT LIABILITY UNDER FLORIDA STATUTE
                            § 376.313 AGAINST LENNAR HOMES

              320.   In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.

              321.   All allegations against Lennar Homes, LLC have been dismissed, and all

    allegations related to Storey Park and Moss Park have been dismissed. Therefore, no

    assertions are made against Lennar Homes, LLC and no answer is required under Federal

    Rule of Civil Procedure 8(b). To the extent any allegations remain, they are denied.

              322.   All allegations against Lennar Homes, LLC have been dismissed, and all

    allegations related to Storey Park and Moss Park have been dismissed. Therefore, no

    assertions are made against Lennar Homes, LLC and no answer is required under Federal

    Rule of Civil Procedure 8(b). To the extent any allegations remain, they are denied.

              323.   All allegations against Lennar Homes, LLC have been dismissed, and all

    allegations related to Storey Park and Moss Park have been dismissed. Therefore, no

    assertions are made against Lennar Homes, LLC and no answer is required under Federal

    Rule of Civil Procedure 8(b). To the extent any allegations remain, they are denied.

              324.   All allegations against Lennar Homes, LLC have been dismissed, and all

    allegations related to Storey Park and Moss Park have been dismissed. Therefore, no

    assertions are made against Lennar Homes, LLC and no answer is required under Federal

    Rule of Civil Procedure 8(b). To the extent any allegations remain, they are denied.

              325.   All allegations against Lennar Homes, LLC have been dismissed, and all

    allegations related to Storey Park and Moss Park have been dismissed. Therefore, no

    2
        Plaintiffs have mistakenly labeled two counts as “Count III.”

                                                    23
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 24 of 32 PageID 1165




    assertions are made against Lennar Homes, LLC and no answer is required under Federal

    Rule of Civil Procedure 8(b). To the extent any allegations remain, they are denied.

           326.    All allegations against Lennar Homes, LLC have been dismissed, and all

    allegations related to Storey Park and Moss Park have been dismissed. Therefore, no

    assertions are made against Lennar Homes, LLC and no answer is required under Federal

    Rule of Civil Procedure 8(b). To the extent any allegations remain, they are denied.

           327.    All allegations against Lennar Homes, LLC have been dismissed, and all

    allegations related to Storey Park and Moss Park have been dismissed. Therefore, no

    assertions are made against Lennar Homes, LLC and no answer is required under Federal

    Rule of Civil Procedure 8(b). To the extent any allegations remain, they are denied.

              COUNT IV—STRICT LIABILITY UNDER FLORIDA STATUTE
                         § 376.313 AGAINST U.S. HOME

           328.    In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.

           329.    Denied.

           330.    Denied.

           331.    Denied.

           332.    Denied.

           333.    Denied.

           334.    Denied.

           335.    Denied.




                                                 24
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 25 of 32 PageID 1166




               COUNT V—STRICT LIABILITY UNDER FLORIDA STATUTE
              § 376.313 AGAINST AVALON PARK GROUP AND BEAT KAHLI

           336.   In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.

           337.   The allegations in Count V are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           338.   The allegations in Count V are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           339.   The allegations in Count V are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           340.   The allegations in Count V are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           341.   The allegations in Count V are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           342.   The allegations in Count V are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           343.   The allegations in Count V are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

              COUNT VI—STRICT LIABILITY UNDER FLORIDA STATUTE
                    § 376.313 AGAINST BORAL RESOURCES LLC

           344.   In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.




                                                 25
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 26 of 32 PageID 1167




           345.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           346.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           347.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           348.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           349.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           350.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           351.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           352.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           353.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           354.   The allegations in Count VI are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).




                                                 26
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 27 of 32 PageID 1168




              COUNT VII—STRICT LIABILITY UNDER FLORIDA STATUTE
                  § 376.313 AGAINST PREFERRED MATERIALS, INC.

           355.   In response to this paragraph, the Lennar Defendants reallege and reaffirm

    their responses to the allegations contained in paragraphs 1-266 of the Amended Complaint.

           356.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           357.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           358.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           359.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           360.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           361.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           362.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           363.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           364.   The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).




                                                 27
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 28 of 32 PageID 1169




           365.    The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

           366.    The allegations in Count VII are not asserted against the Lennar Defendants.

    Therefore, no answer is required under Federal Rule of Civil Procedure 8(b).

                                  TOLLING OF LIMITATIONS

           367.    Denied.

                                       GENERAL DENIAL

           To the extent that any allegation in Plaintiffs’ Amended Complaint—including in

    footnotes, headings, subheadings, diagrams, exhibits, or subparagraphs—has not been

    specifically admitted or specifically responded to, the Lennar Defendants deny such

    allegation.

                    JURY TRIAL DEMAND AND PRAYER FOR RELIEF

           The Lennar Defendants deny that Plaintiffs Irizarry, Nixon and/or Williams are

    entitled to a trial by jury on their claims against the Lennar Defendants, and deny that these

    Plaintiffs are entitled to any judgment or any relief requested in the Amended Complaint

    against the Lennar Defendants. The Lennar Defendants further deny that the putative Storey

    Park and Moss Park subclasses, which such subclasses’ claims against Lennar and Lennar

    Homes, LLC have been dismissed, are entitled to a jury trial, and that any member of these

    putative subclasses is entitled to any judgment or any relief requested in the Amended

    Complaint against the Lennar Defendants.




                                                 28
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 29 of 32 PageID 1170




                          DEFENSES AND AFFIRMATIVE DEFENSES

           By way of defense and affirmative defense, the Lennar Defendants state as follows:

           1.      Statute of Limitations. The claims brought by Plaintiffs are barred by the

    applicable statute of limitations.

           2.      Statute of Repose. The claims brought by Plaintiffs are barred by the

    applicable statute of repose.

           3.      No Pollutants. Plaintiffs’ claims fail because the alleged contaminants are not

    pollutants as defined by the Florida Water Quality Assurance Act of 1983, §§ 376.30–

    376.317, Florida Statutes (“WQAA”).

           4.      No Discharge. Plaintiffs’ claims against the Lennar Defendants fail because

    no prohibited discharge by the Lennar Defendants occurred. Moreover, if there were a

    discharge, that discharge was authorized under Chapter 403, Florida Statutes.

           5.      Section 376.306, Florida Statutes. Plaintiffs’ claims are barred by § 376.306,

    Florida Statutes.

           6.      Section 376.308, Florida Statutes. Plaintiffs’ claims are barred by § 376.308,

    Florida Statutes, including but not limited to, § 376.308(2)(d). Any alleged prohibited

    discharge was solely the result of an act or omission by individuals and/or entities other than

    the Lennar Defendants.

           7.      Waiver. Plaintiffs’ claims are barred by the doctrine of waiver.

           8.      Estoppel. Plaintiffs’ claims are barred by the doctrine of estoppel.

           9.      Laches. Plaintiffs’ claims are barred by the doctrine of laches.

           10.     Tolling. Plaintiffs’ claims do not toll the applicable statutes of limitations.



                                                   29
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 30 of 32 PageID 1171




           11.     Notice. Plaintiffs’ claims are barred because Plaintiffs had actual,

    constructive, and/or inquiry notice of the conditions about which they allege.

           12.     Caveat Emptor. Plaintiffs’ claims are barred by the doctrine of caveat emptor.

           13.     Assumption of the Risk. Plaintiffs’ relief is barred because Plaintiffs assumed

    any risk associated with the purchase of their properties.

           14.     No Duty to Disclose. To the extent that Plaintiffs’ claim the Lennar

    Defendants were obligated to disclose anything, no such duty to disclose existed because

    there is no buyer-seller relationship between Plaintiffs and the Lennar Defendants.

           15.     Failure to Mitigate. Plaintiffs’ claims are barred because Plaintiffs failed to

    mitigate, minimize, or avoid the purported injuries and damages alleged. Indeed, Plaintiffs

    are liable themselves under § 376.313.

           16.     Offset. Plaintiffs’ claims are barred because any claimed injury or damage has

    been offset by benefits received by Plaintiffs and/or one or more members of the alleged

    class with respect to the challenged conduct.

           17.     Set off. To the extent that Plaintiffs are entitled to recover any sums against

    the Lennar Defendants, the Lennar Defendants are entitled to a set off for any

    reimbursements and payments received by Plaintiffs from any other sources.

           18.     Intervening and/or Superseding Cause. Plaintiffs’ claims are barred because

    Plaintiffs’ damages were directly caused by intervening and/or superseding causes, which

    were remote and unforeseeable.

           19.     Standing. Plaintiffs lack standing to assert their claims.

           20.     Preemption. Plaintiffs’ claims are preempted by federal law.



                                                    30
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 31 of 32 PageID 1172




           21.       Economic Loss Doctrine. Plaintiffs’ claims are barred under the economic

    loss doctrine.

           22.       Compliance with Laws. The Lennar Defendants actions and/or conduct was

    performed in accordance and compliance with the applicable laws and standards.

           23.       Mandated Acts or Omissions. Plaintiffs’ claims are barred because the

    alleged acts of omissions by the Lennar Defendants were mandated by federal or state law.

           24.       Economic Waste Doctrine. Plaintiffs cannot recover both diminution in value

    and restoration costs. Moreover, Plaintiffs cannot recover restoration costs that exceed

    diminution in value.

           25.       Primary Jurisdiction. The relief sought by Plaintiffs is within the particular

    expertise of federal and state governments and their agencies. This Court should abstain and

    defer to the public agencies, including but not limited to, the Florida Department of

    Environmental Protection.

           26.       Deed and Declaration Covenants. The Plaintiffs’ claims are barred pursuant

    to covenants and restrictions contained in deeds, declarations, and/or other documents

    conveying or governing the properties at issue. See, e.g., Hayslip v. U.S. Home Corp., 44 Fla.

    L. Weekly D1798 (Fla. 2d DCA July 10, 2019).

           27.       Class Certification Defenses. Plaintiffs have failed to allege a sufficient basis

    for certifying a class action. Among other things, Plaintiffs’ proposed class is

    unascertainable, Plaintiffs’ claims are not common to or typical of claims of the purported

    class, Plaintiffs’ claims are not predominant, and adjudication of this litigation through a

    class is inferior to other methods of adjudication.



                                                    31
Case 6:19-cv-00268-RBD-EJK Document 87 Filed 09/03/19 Page 32 of 32 PageID 1173




            28.    No Personal Injury Damages Available. Personal injury damages are

    unavailable under § 376.313(3), therefore, Plaintiffs’ claims are barred to the extent they seek

    such relief.

            29.    Reservation of Defenses. The Lennar Defendants have not waived any

    defenses and reserve the right to amend, supplement, or withdraw the above defenses as

    necessary after discovery.

            WHEREFORE, Defendants Lennar Corporation and U.S. Home Corporation, demand

    a judgment in their favor on all claims and allegations asserted in Plaintiffs’ Amended

    Complaint as well as an award of taxable costs.

            Dated this 3rd day of September, 2019.


                                           s/ Suzanne Barto Hill
                                           DANIEL J. GERBER, ESQUIRE
                                           Florida Bar No. 0764957
                                           SUZANNE BARTO HILL, ESQUIRE
                                           Florida Bar No. 0846694
                                           CHRISTIAN H. TIBLIER, ESQUIRE
                                           Florida Bar No. 0125886
                                           RUMBERGER, KIRK & CALDWELL, P.A.
                                           300 South Orange Avenue, Suite 1400 (32801)
                                           Post Office Box 1873
                                           Orlando, Florida 32802-1873
                                           Telephone: (407) 872-7300
                                           Telecopier: (407) 841-2133
                                           E-mail:dgerber@rumberger.com (primary)
                                           E-mail:shill@rumberger.com (primary)
                                           E-mail:ctiblier@rumberger.com (primary)
                                           Attorneys for Defendants Lennar Corporation,
                                           and U.S. Home Corporation




                                                  32
